Citation Nr: 0908994	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-37 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
right lower eyelid and left neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Appellant is a veteran who served on active duty in the 
United States Marine Corps from August 1959 to August 1963 
and in the United States Coast Guard from May 1972 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 Regional Office (RO) in 
Phoenix, Arizona rating decision, which denied the claim on 
appeal.

The record reflects that after the final supplemental 
statement of the case (SSOC) the Veteran submitted additional 
relevant evidence to the Board.  No subsequent SSOC was 
issued, but this is not necessary because the Veteran also 
submitted a waiver of initial review by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2008).

The Board observes, in passing, that the claims file includes 
diagnoses and references to additional basal cell carcinoma 
on the Veteran's temple, nose, right arm, and right buttock.  
As no claims for these conditions have been certified on 
appeal to the Board, these matters will not be further 
addressed.  Given favorable medical opinions of record, 
however, these issues are referred to the RO for 
consideration.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's current basal 
cell carcinoma, right lower eyelid and left neck, is related 
to his military service.  




CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his basal cell 
carcinoma, right lower eyelid and left neck, was incurred 
during his military service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein, the Board 
finds that any deficiencies in notice were not prejudicial to 
the Veteran.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)). 

The Veteran alleges that he has basal cell carcinoma of the 
right lower eyelid and left neck as the result of his active 
duty service.  Specifically, the Veteran alleges that he was 
subject to significant sun exposure as part of aircraft 
maintenance duties in Hawaii, North Carolina, and Florida, 
without adequate protection from ultraviolet (UV) exposure.      

The Board observes that the Veteran's DD 214 from the Marine 
Corps indicates an MOS of Auto Mechanic.  While the Veteran's 
Coast Guard DD 214s do not list a specific MOS, they do list 
duty stations in Hawaii and New Jersey.  The Veteran states 
that he was also stationed in Florida, North Carolina, and 
Alaska.  

The Board has considered the Veteran's lay statements that 
his basal cell carcinoma, right lower eyelid and left neck, 
was caused by UV exposure during the Veteran's service.  The 
Veteran is competent to give evidence about what he has 
physically experienced, for example, exposure to the sun for 
extended periods of time.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Based on the Veteran's representations and 
duty stations, the Board acknowledges that significant UV 
exposure from sunlight may have been possible during the 
Veteran's service.

The Board also notes that the Veteran has been diagnosed with 
basal cell carcinoma, right lower eyelid and left neck by the 
Veteran's private physician in August 2004.

As noted above, the Veteran submitted additional evidence 
following final adjudication by the RO.  Of specific note, 
the Veteran provided two (2) letters from his private 
treating physicians.  Both physicians opined that the 
Veteran's in-service sun exposure contributed to his 
subsequent diagnosis of basal cell carcinoma, right lower 
eyelid and left neck.  A letter dated November 2007, from one 
of the Veteran's private physicians noted that basal cell 
carcinoma can appear 20-40 years after initial ultraviolet 
radiation exposure to the skin.  Furthermore, the physician 
noted, basal cell carcinoma is known to be related to sun 
exposure over many years.  Finally, the physician stated that 
the Veteran had been exposed to "a greater than average 
amount of sunlight" during service.  For those reasons, the 
physician concluded that "it is as likely as not" that the 
Veteran's basal cell carcinoma "is a result of prolonged 
exposure to sunlight during his military service."

The Veteran also submitted a letter dated in November 2008, 
from another private physician.  This letter noted the 
Veteran's many years of service and work conditions in the 
sun with no UV protection.  The physician noted knowing other 
servicepersons with similar work histories and sun exposure.  
The physician opined "It is likely that this exposure during 
his military service contributed significantly to the 
development of the basal cell carcinomas as above-
mentioned."  He cited in support to several dermatology 
textbooks and a website.  

The Board finds both private medical opinions probative and 
competent evidence.  While there is no evidence that either 
private physician examined the Veteran's service treatment 
records before reaching their conclusions, the Veteran's 
self-reported history of significant sun exposure in service 
is credible and consistent with the nature of his service and 
service location.  Both physicians provided a rationale for 
their opinions.  

In light of the Veteran's credible lay testimony regarding 
sun exposure, diagnoses of basal cell carcinoma, right lower 
eyelid and left neck, and private physicians' opinions 
linking the carcinoma to in-service sun exposure, the Board 
concludes that the evidence is at least in relative equipoise 
as to whether his basal cell carcinoma, right lower eyelid 
and left neck, are directly related to sun exposure during 
service.  When the totality of the evidence supports the 
Veteran's claims or is in relative equipoise, the Veteran 
prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, having resolved reasonable doubt in 
favor of the Veteran, the Board concludes service connection 
is warranted for basal cell carcinoma, right lower eyelid and 
left neck.



ORDER

Entitlement to service connection for basal cell carcinoma, 
right lower eyelid and left neck is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


